Exhibit 10.1

COOPERATION AGREEMENT

August 13, 2018

THIS COOPERATION AGREEMENT (this “Agreement”), is made and entered into as of
date first set forth above, by and among RAIT Financial Trust, a real estate
investment trust formed and existing under the laws of the State of Maryland
(the “Company”), Pleasant Lake Apartments Limited Partnership, Laughlin Holdings
LLC and Ramat Securities Ltd (each, an “Investor” and together, the “Investors”)
and Howard Amster (“Amster”).

RECITALS

WHEREAS, the Investors and Amster, for himself and on behalf of several other
entities and accounts, beneficially own shares of the Company’s 7.75% Series A
Cumulative Redeemable Preferred Stock (the “Series A Preferred”), 8.375% Series
B Cumulative Redeemable Preferred Stock (the “Series B Preferred”) and 8.875%
Series C Cumulative Redeemable Preferred Stock (the “Series C Preferred” and
together with the Series A Preferred and the Series B Preferred, the “Preferred
Shares”) and do not own any of the Company’s common shares of beneficial
interest, par value $0.03 per share (the “Common Shares”);

WHEREAS, the Investors have expressed an interest in purchasing Preferred Shares
in an amount which, when added to the Preferred Shares owned prior to the date
hereof by each Investor, Amster and/or by any other entity in which Amster has
an ownership interest (other than a public entity in which his beneficial
ownership is less than 1%), will exceed the Ownership Limit (as defined in the
Amended and Declaration of Trust of the Company, as the same has been amended
and restated from time to time (the “Declaration of Trust”)) of one or more
series of Preferred Shares;

WHEREAS, the Investors, Amster and the Company expect to enter into a letter
agreement, a form of which has been provided to each Investor and Amster (the
“Letter Agreement”), pursuant to which the Company will exempt each Investor
from the Ownership Limit with respect to Preferred Shares that the Investors
intend to acquire after the date of the Letter Agreement to the extent set forth
therein (the “Increased Ownership Limit”); and

WHEREAS, as an inducement to, and in consideration of, the Company entering into
the Letter Agreement, the Company, the Investors and Amster seek to regulate,
among other things, the Investors’ and Amster’s acquisition, disposition and
voting of Preferred Shares and other equity securities of the Company.

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the parties agree
as follows:



--------------------------------------------------------------------------------

Section 1. Ownership of Equity Securities.

(a) The Investors and Amster each severally represents and warrants that, as of
August 10, 2018, none of Investors, Amster or any of their respective affiliates
or associates (as such terms are defined pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) (collectively, the “Investor Group”)
owned, beneficially or of record, or controlled, any Preferred Shares or other
equity securities of the Company (which, as used herein, includes, without
limitation, Common Shares) and any Derivative Security (as defined in
Section 3(c) below)) of the Company (together with the Common Shares and the
Preferred Shares, the “Equity Securities”), other than as set forth on Exhibit A
hereto (all such owned securities, collectively, the “Owned Equity Securities”).

(b) The Investors, Amster and the Company each hereby acknowledges and reaffirms
their respective representations, warranties, covenants and other agreements set
forth in the Letter Agreement.

(c) The Investors and Amster acknowledge and agree that (i) in connection with
the acquisition of the Owned Equity Securities or any disposition prior to the
date hereof, no Investor or Amster was furnished with any materials or
information by the Company, or any of its affiliates or representatives or any
other person acting on its behalf, other than information available in the
Company’s filings and submissions with the Securities and Exchange Commission,
(ii) in connection with any acquisitions and Transfers (as defined below) of
Equity Securities permitted by this Agreement or the Letter Agreement (each a
“Future Transaction” and, collectively, the “Future Transactions”), nothing in
this Agreement shall obligate the Company to provide and none of Investors or
Amster will be entitled to receive, and none of Investors or Amster will rely
upon, any information, statement, advice (whether accounting, tax, financial,
legal or other), representation or warranty made by the Company, or any of its
affiliates or representatives or any other person acting on its behalf other
than is then publicly available, and (iii) each Investor and Amster are able to
fend for themselves with respect to the Owned Equity Securities and any Future
Transactions, have such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Owned Equity
Securities and any Future Transactions and have the ability to bear the economic
risks of their respective investments and can afford the complete loss of any
investments made in the Owned Equity Securities and in Future Transactions.
Investors and Amster each acknowledge and agree that the Company may, now or in
the future (including at the time of any Future Transaction and the execution
and delivery of the Letter Agreement and any amendment thereto) be in possession
of material non-public information not made available to any Investor or Amster,
and the Investors and Amster each irrevocably disclaims any right to such
information.

Section 2. Disposition of Equity Securities.

(a) Subject to the remainder of this Section 2, from the date hereof until the
earlier of (i) the fourth day following the 2019 Annual Meeting of Shareholders
of the Company and (ii) September 30, 2019 (the “Restricted Period”), Investors
and Amster shall not, and Investors and Amster shall cause each member of the
Investor Group not to, without the prior written consent of the Company:

 

2



--------------------------------------------------------------------------------

(1) Transfer (as defined below) on any trading day any series of Preferred
Shares or any Common Shares acquired by any Investor, Amster and/or any member
of the Investor Group (the “Newly Acquired Common Shares”), including, without
limitation, any Common Shares acquired in tender or exchange for such Preferred
Shares, in an amount in excess of 25% of the 30-day average daily trading volume
of such series of Preferred Shares or Common Shares, calculated as of the
immediately preceding trading day,

(2) Transfer any Preferred Shares or any Newly Acquired Common Shares to any
affiliate or associate of any member of the Investor Group that does not, prior
to such Transfer, agree with the Company in writing to be bound by the
provisions of this Agreement binding on the Investor Group,

(3) Transfer any Preferred Shares or any Newly Acquired Common Shares to any
person that would knowingly result in such person, together with its affiliates
and associates, owning, controlling or otherwise having any, beneficial,
economic or other ownership interest representing in the aggregate in excess of
3% of the Common Shares or any series of Preferred Shares outstanding at such
time as applicable.

(b) In addition to the limitation set forth in Section 2(a)(1) above, any
Transfer of Equity Securities must be (i) made in accordance with the volume
limitations set forth in clause (e) of Rule 144 of the Securities Act of 1933 or
(ii) a marketed block trade to an unaffiliated third party.

(c) As used herein, “Transfer” means (i) sell, assign, give, pledge, encumber,
hypothecate, mortgage, exchange or otherwise dispose, (ii) grant to any person
any option, right or warrant to purchase or otherwise receive, or (iii) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences or other rights of ownership.

Section 3. Standstill.

(a) During the Restricted Period, no Investor or Amster shall, and each Investor
and Amster shall cause the Investor Group and any person acting on behalf of or
in concert with the Investor Group to not, directly or indirectly, without the
prior written consent of the Company:

(1) except as permitted pursuant to the terms of the Letter Agreement, and
except for Newly Acquired Common Shares in an amount not to exceed the Ownership
Limit applicable to Common Shares (as defined in the Declaration of Trust),
acquire, agree to acquire, propose, seek or offer to acquire, or facilitate the
acquisition or ownership of, any Equity Securities, or any direct or indirect
right to acquire any Equity Securities,

 

3



--------------------------------------------------------------------------------

(2) enter, agree to enter, propose, seek or offer to enter into or facilitate
any merger, business combination, recapitalization, restructuring, tender offer,
transaction involving a material amount of the Company’s assets or other
extraordinary transaction involving the Company or any of its subsidiaries,

(3) initiate, encourage, make, or in any way participate or engage in, any
“solicitation” of “proxies” or “consent solicitation” (as such terms are used in
the proxy rules of the Securities and Exchange Commission) to vote, or seek to
advise or influence any person with respect to the voting of, any Preferred
Shares, Common Shares (including, without limitation, any Newly Acquired Common
Shares) or other Equity Securities (including, for the avoidance of doubt,
indirectly by means of communication with the press or the media),

(4) nominate or recommend for nomination a person for election at any
shareholder meeting at which trustees of the Company’s board of trustees (the
“Board”) are to be elected,

(5) submit any shareholder proposal for consideration at, or bring any other
business before, any shareholder meeting of the Company,

(6) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Preferred Shares,
Common Shares (including, without limitation, any Newly Acquired Common Shares)
or other Equity Securities,

(7) call, request the calling of, or otherwise seek or assist in the calling of
a special meeting of the shareholders of the Company,

(8) otherwise act, alone or in concert with others, to seek to control or
influence the management, policies, business or corporate structure of the
Company,

(9) demand a copy of the Company’s list of shareholders or its other books and
records pursuant to any statutory right, whether under the laws of the State of
Maryland or any other jurisdiction,

(10) commence, encourage or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
trustees in order to, directly or indirectly, effect any of the actions
expressly prohibited by this Agreement or cause the Company to amend or waive
any of the provisions of this Agreement (provided that, for the avoidance of
doubt, this clause shall not prevent any Investor or Amster from bringing an
action to enforce the provisions of this Agreement),

(11) disclose any intention, plan or arrangement prohibited by, or inconsistent
with, the foregoing, or

 

4



--------------------------------------------------------------------------------

(12) advise, assist or encourage or enter into any discussions, negotiations,
agreements or arrangements with any other persons in connection with any of the
foregoing.

(b) During the Restricted Period, no Investor or Amster shall (and Investors and
Amster shall cause the Investor Group to not), directly or indirectly, without
the prior written consent of the Company, (i) make any request directly or
indirectly, to amend or waive any provision of this Section 3 (including this
sentence), (ii) take any action challenging the validity or enforceability of
any provision of this Section 3 (including this sentence) or make any public
disclosure in respect thereof or (iii) take any action that would reasonably be
expected to require the Company to make a public announcement regarding the
possibility of a business combination, merger or other type of transaction
described in this Section 3 with the Company.

(c) As used herein, the term “Derivative Security” means (i) any subscription,
option, conversion right, warrant, phantom stock right or other agreement,
security or commitment of any kind obligating the Company or any of its
subsidiaries to issue, grant, deliver or sell, or cause to be issued, granted,
delivered or sold, any Common Shares or Preferred Shares of the Company or any
security convertible into, or exchangeable for, any Common Shares or Preferred
Shares of the Company or (ii) any obligations measured by the price or value of
any Common Shares or any Preferred Shares of the Company, in the case of each of
the foregoing clauses (i) and (ii), whether any of the foregoing is exercisable
immediately, only after the passage of time or upon the satisfaction of one or
more conditions.

Section 4. Voting.

(a) During the Restricted Period, Investors and Amster shall cause all Equity
Securities owned, beneficially or of record, by Investors, Amster and/or the
Investor Group to be present for quorum purposes and to be voted in accordance
with the recommendation of a majority of the Board with respect to any matter at
any meeting of shareholders of the Company (whether they be holders of Common
Shares, holders of one or more series of Preferred Shares or any combination
thereof) for which proxies are solicited during the Restricted Period. With
respect to any matter on which the consent of any Investor, Amster and/or a
member of the Investor Group is solicited by reason of such member’s holding of
Equity Securities during the Restricted Period, Investors and Amster shall, and
shall cause such member of the Investor Group to, provide its consent as a
holder of such Equity Securities to such matter as recommended by a majority of
the Board.

(b) If and when requested by the Company, Investors and Amster shall, and shall
cause any member of the Investor Group to, promptly execute and deliver to the
Company an irrevocable proxy, in customary form, to vote or to give consent with
respect to all of the Equity Securities as to which Investors or Amster (or such
member of the Investor Group) is entitled to vote, in the manner and with
respect to the matters set forth in this Section 4. Such proxy shall terminate
upon the earlier of the expiration of the Restricted Period or the termination
of this Section 4.

 

5



--------------------------------------------------------------------------------

Section 5. REIT Status. Notwithstanding Section 2, in any calendar year,
promptly following written notice from the Company, any Investor and/or Amster
shall, and shall cause the Investor Group to, Transfer any Equity Securities
owned, beneficially or of record, by the Investor Group as necessary in order
for the Company to continue to qualify as a real estate investment trust under
the Code; provided, however, that (a) prior to such Investor and/or Amster
becoming obligated to effect such a Transfer, the Company, each Investor and
Amster shall in good faith consult with each other in order to determine whether
the Company may continue to qualify as a real estate investment trust under the
Code without such a Transfer having to be effected and (b) neither the Company
nor the Board has granted an exemption (i) from the Ownership Limit with respect
to the acquisition of Common Shares or Preferred Shares to any person other than
a member of the Investor Group (or the Excluded Holder (as defined in the
Declaration of Trust), to the extent set forth in the Declaration of Trust) that
is, at the time the Company provides such written notice, then in effect and
(ii) that does not require such person to Transfer securities as necessary in
order for the Company to continue to qualify as a real estate investment trust
under the Code.

Section 6. Miscellaneous.

(a) Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the Laws of the State of Maryland, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. The parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the state and federal
courts of Maryland solely and specifically for the purposes of any action or
proceeding arising out of or in connection with this Agreement.

(b) Waiver. Waiver by a party of a breach hereunder by another party shall not
be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

(c) Entire Agreement. This Agreement, together with the Letter Agreement,
contains the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersedes all prior and contemporaneous
arrangements or understandings, whether written or oral, with respect hereto and
thereto.

(d) Amendments. No provision in this Agreement shall be supplemented, deleted or
amended except in a writing executed by each of the parties hereto.
Notwithstanding the foregoing, the Investors and Amster each hereby acknowledge
and agree that the Company shall have the right during the ten business days
immediately following each three month period following the date hereof to
request a report (the “Investor Holdings Report”) of the Equity Securities held
by Investor Group that are the subject of a Letter Agreement, and such parties
shall use best efforts to provide the Company with such a report within a
reasonable amount of time. If the aggregate

 

6



--------------------------------------------------------------------------------

holdings of Investor Group with respect to such Equity Securities is less than
the Increased Ownership Limit set forth in the Letter Agreement (or otherwise in
effect pursuant to the terms hereof), then the Company, in its discretion, may
amend the Letter Agreement by written notice to the Investor Group sent within
ten business days of receipt of the Investor Holding Report to reset the
Increased Ownership Limit to the then-current level of holdings of such Equity
Securities, so that no member of the Investor Group may thereafter acquire any
additional shares of such Equity Securities in excess of the reset Increased
Ownership Limit then in effect.

(e) Severability. If any term or provision of this Agreement is held invalid,
illegal or unenforceable in any respect under any applicable law or as a matter
of public policy, the validity, legality and enforceability of all other terms
and provisions of this Agreement will not in any way be affected or impaired. If
the final judgment of a court of competent jurisdiction or other governmental
authority declares that any term or provision hereof is invalid, illegal or
unenforceable, the parties hereto agree that the court making such determination
will have the power to reduce the scope, duration, area or applicability of the
term or provision, to delete specific words or phrases, or to replace any
invalid, illegal or unenforceable term or provision with a term or provision
that is valid, legal and enforceable and that comes closest to expressing the
intention of the invalid, illegal or unenforceable term or provision.

(f) Assignment. Neither this Agreement nor any rights or duties of a party
hereto may be assigned by such party, in whole or in part, without the prior
written consent of the other party.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns and on any assignee or transferee of the Equity Securities owned
beneficially or of record by any Investor or Amster.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.

(i) Third Party Beneficiaries. None of the provisions of this Agreement shall be
for the benefit of or enforceable by any third party. No third party shall
obtain any right under any provision of this Agreement or shall by reason of any
such provision make any claim in respect of any debt, liability or obligation
(or otherwise) against any party hereto.

(j) Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

 

7



--------------------------------------------------------------------------------

(k) Specific Performance. The parties hereby acknowledge and agree that the
rights of the parties hereunder are special, unique and of extraordinary
character, and that if any party refuses or otherwise fails to act, or to cause
its affiliates to act, in accordance with the provisions of this Agreement, such
refusal or failure would result in irreparable injury to the Company, Investors
or Amster, as the case may be, the exact amount of which would be difficult to
ascertain or estimate and the remedies at law for which would not be reasonable
or adequate compensation. Accordingly, if any party refuses or otherwise fails
to act, or to cause its affiliates to act, in accordance with the provisions of
this Agreement, then, in addition to any other remedy which may be available to
any damaged party at law or in equity, such damaged party will be entitled to
seek specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual or threatened damages,
which remedy such damaged party will be entitled to seek in any court of
competent jurisdiction.

(l) Notices. All notices or reports permitted or required under this Agreement
shall be in writing and shall be considered delivered (a) if given by electronic
mail, at the time the email is transmitted to the following email address (b) if
given by mail, three (3) business days after being mailed by registered or
certified mail, postage prepaid, to the following addresses, or (c) if given by
any other means (including but not limited to overnight delivery), when
delivered at the following addresses:

Company:

RAIT Financial Trust

Two Logan Square

100 N. 18th Street, 23rd Floor

Philadelphia, PA 19103

Attention: Jamie Reyle

Email: jreyle@rait.com

Investor Group:

Ramat Securities, Ltd.

23811 Chagrin Blvd, Suite 200

Beachwood, Ohio 44122

Attention.: Howard Amster, Managing Member

E-mail: howardamster1@gmail.com

Facsimile: 216-595-0989

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

RAIT FINANCIAL TRUST By:  

/s/ John J. Reyle

Name: John J. Reyle

Title: Chief Executive Officer, President and

General Counsel

PLEASANT LAKE APARTMENTS L.P.     By:  

     Pleasant Lake Apts. Corp., general

     partner

    By:  

/s/ Howard Amster

    Name: Howard Amster     Title: President LAUGHLIN HOLDINGS, LLC     By:  

     Pleasant Lake Apts. Corp.,

     Managing Member

    By:  

/s/ Howard Amster

    Name: Howard Amster     Title: President RAMAT SECURITIES, LTD. By:  

/s/ Howard Amster

Name: Howard Amster Title: Managing Member HOWARD AMSTER

/s/ Howard Amster

[Signature Page to Cooperation Agreement]

 

9



--------------------------------------------------------------------------------

Exhibit A

Investor, Amster and Affiliate

Ownership

 

Last date reviewed

       08/10/18              % of Ownership       RASFP        RASFO       
RASFN              RAS PRE A            RAS PRE B            RAS PRE C  

Group Members

          

Amster Limited Partnership

     19.13 %      18,400        33,677        1,300  

Somerset Outlet Centers L.P.

     80.81 %      39,300           16,100  

Horizon Group Properties

     64.24 %         2,400     

Howard Amster

     100.00 %      6,450        20,025        1,591  

Howard Amster IRA

     100.00 %      249,465        112,355        59,007  

Laughlin Holdings LLC

     100.00 %      42,400           15,031  

newAx Inc.

     65.10 %      1,100        

Pleasant Lake Apts. Ltd Partnership

     100.00 %      18,425        7,000        15,136  

Pleasant Lake Apts Corp

     100.00 %         3,400     

Pleasant Lake Apts LLC

     100.00 %      20,000        8,000     

Pleasant Lake - Skoien Investments LLC

     89.70 %         4,974        6,300  

Ramat Securities Ltd

     83.33 %      84,338        25,321        14,405  

Totals

       479,878        217,152        128,870  